Citation Nr: 1701210	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for headaches and awarded a noncompensable evaluation, effective April 3, 2000.

In December 2014, the Board remanded this claim for additional development.

In June 2016, the Veteran submitted a notice of disagreement (NOD) with an April 2016 rating decision.  The RO has acknowledged the Veteran's NOD and is taking appropriate action.  See RO letter to the Veteran, dated July 21, 2016.  Thus, no action is required by the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Pursuant to the Board's December 2014 remand directives, the Veteran was afforded a VA examination in February 2015.  The examiner indicated that the Veteran was previously treated by a neurologist and his primary care physician for his headaches.  There records were not obtained and ready for review for the examiner.  Although the record indicates the Veteran received correspondence in January 2015 to submit these records, the Board finds that the Veteran should have another opportunity to submit these records because they may shed more light on the severity of his headaches. 

In addition, the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Board notes that the RO attempted to obtain these records in September 2007, but no response has been received or associated with the claims file.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  The Board has no discretion and must remand this appeal to obtain any SSA records.  38 C.F.R. § 3.159 (c)(2) (2016).  

Finally, as the case must be remanded for the foregoing reason the Veteran should be scheduled for a current VA examination of his headaches and any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical care providers that treated him for his headaches since April 2000, to include, but not limited to Norfolk Sentara Hospital, DePaul Hospital, and the neurologist and primary care provider he referenced at the time of his February 2015 VA examination.   Make arrangements to obtain all records that the Veteran adequately identifies.

2. Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

3. Obtain and associate with the claims file all outstanding VA treatment records, dated since April 2000.

4. After the above development has been completed, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his headaches. The examiner must identify and describe the severity of all residuals of the Veteran's headaches.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed

5. Finally, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




